PER CURIAM
*746Appellant seeks reversal of a judgment committing him to the custody of the Oregon Health Authority for a period not to exceed 180 days. ORS 426.130. Appellant contends that the trial court plainly erred by failing to advise him of all the possible results of the proceedings as required by ORS 426.100(1)(c), including the possibility of conditional *428release or voluntary treatment. The state concedes that the trial court plainly erred, and we agree that the court's failure to provide appellant with the information that ORS 426.100(1) requires is plain error that warrants reversal in this case. See State v. M. M. , 288 Or. App. 111, 114-16, 405 P.3d 192 (2017). We further conclude that it is appropriate to exercise our discretion to correct the error for the reasons stated in M. M. Id . at 116, 405 P.3d 192 (nature of civil commitment proceedings, relative interest of the parties, gravity of violation, and ends of justice).
Reversed.